DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-18) in the reply filed on 12/16/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made final.  Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.

Claim Status
Claim 19 has been amended; support for claim 19 is found in [0011], [0012], and [0082].
Claims 19 and 20 have been withdrawn.
Claims 1-18 are currently pending. 

Specification
The disclosure is objected to because of the following informalities (using US 2020/0083542 A1 for citation purposes):
[0006] states “FIG. 4idual” which seems to be a typographical error
[0091] states “FIG. 3 shows SEM images of the top (left) and the bottom (right) of a high capacity anode 301 comprising near-spherical volume-changing Si-containing (nano)composite particles”, however,  Fig. 3 has the SEM images arranged vertically wherein the image of the top of the electrode (301) is at the top of the page, not the left, and the image of the bottom of the electrode (301) is at the bottom of the page, not the right.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 is missing the word “comprise” between “additives” and “single”.
Claim 13 is objected to because of the following informalities:  
Claim 13 is missing the phrase “of the electrode active material layer” after “5 wt. %”  
Claim 17 is objected to because of the following informalities:  
Claim 17 states “a current collector” but should state “the current collector” because it is dependent on claim 1 which has already introduced “a current collector”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 recites the limitation "at least one of the plurality of binder components" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
It appears that Claim 7 should have been dependent upon claim 6, rather than claim 5, due to the recitation of the limitation “plurality of binder components”. In order to advance prosecution, Claim 7 is being examined as being dependent on Claim 6. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam et al (US 2015/0280221 A1) in view of Chen et al (Chen, Zheng. High-Areal-Capacity Silicon Electrodes with Low-Cost Silicon Particles Based on Spatial Control of Self-Healing Binder. 2015. Advanced Energy Materials).
Regarding claim 1, Abdelsalam discloses a li-ion battery electrode (Abstract, [0002] [0143], [0272]) comprising a current collector (conductive anode current collector layer, 201 
Abdelsalam discloses the conductive interlayer includes first conductive additives (non-active conductive material of 203a) and a first polymer binder (binder of 203a, “203a … contains at least a binder and particles of one or more electroactive materials”, [0104], [0107]). Abdelsalam discloses the electrode active material layer including a plurality of active material particles (major active component of 203b) mixed with a second polymer binder (binder of 203b) and second conductive additives (non-active conductive material of 203b, [0104], [0107]). 
Abdelsalam discloses that “active material” or “electroactive material” as used anywhere herein means a material which is able to insert into its structure, and release therefrom, metal ions during the respective charging phase and discharging phase of a battery ([0004]). Abdelsalam discloses the volume increase of the plurality of active material particles of the electrode active material layer (203b) is at least 90% upon lithium insertion to the theoretical specific capacity of the active material ([0118], [0119]). Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that Abdelsalam discloses the plurality of active material particles have an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of the Li-ion battery cell. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

However, Abdelsalam fails to disclose wherein the plurality of active material particles have an average particle size in the range from about 0.2 microns to about 10 microns and an average areal capacity loading in the range of about 3 mAh/                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                     to about 12 mAh/                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    .
Chen teaches that 0.8 microns (800-nm) Si particles enable stable cycling performance and can be readily separated from very low‐cost commercial Si powder (Page 4, left column). Chen teaches that when using generated Si particles in their electrodes with high Si mass loading (1–1.6 mg/                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    ) they successfully demonstrated stable cycling at high areal capacity (3–4 mAh/                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    )(Page 4, left column).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Chen within the Li-ion battery electrode of Abdelsalam to provide a plurality of active material particles comprising silicon with an average particle size of 0.8 microns and an average areal capacity loading of 3-4 mAh/                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    . This modification would be made with the expectation that the cycling performance of the battery would be stable and that the electrode would have a reasonable success at obtaining a high areal capacity. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

claim 2, modified Abdelsalam discloses all of the limitations of claim 1 as set forth above. Modified Abdelsalam discloses the conductive interlayer includes a first polymer binder (binder of 203a) and the electrode active material layer includes a second polymer binder (binder of 203b, [0104], [0107]).
Abdelsalam further discloses that exemplary binders include polyimide, polyacrylic acid (PAA) and metal salts thereof, in particular alkali metal salts thereof, polyvinylalchol (PVA) and polyvinylidene fluoride (PVDF), sodium carboxymethylcellulose (Na-CMC), Styrene-Butadiene Rubber (SBR) and optionally, non-active conductive additives ([0212]). 
Abdelsalam further discloses the binder of the conductive interlayer comprises a mixture or a copolymer of PVDF and PAA ([0063], [0065]). Abdelsalam also discloses the binder of the electrode active material layer comprises a mixture or a copolymer of PVDF and PAA ([0064], [0065]). Therefore, because Abdelsalam discloses that both the binder of the conductive interlayer and the binder of the electrode active material layer include both PVDF and PAA, Abdelsalam discloses the first polymer binder comprises at least one component of the second polymer binder. 

Regarding claim 3, modified Abdelsalam discloses all of the limitations of claim 1 as set forth above. Modified Abdelsalam discloses the conductive interlayer includes first conductive additives (non-active conductive material of 203a) and the electrode active material layer includes second conductive additives (non-active conductive material of 203b, [0104], [0107]). 
Abdelsalam further discloses that carbon fibers, vapor grown carbon fibers (VGCF), carbon nano-tubes (CNTs), ketjen black, lamp black, acetylene black, pitch black and 
Abdelsalam further discloses an example bilayer device with a conductive interlayer and electrode active material layer ([0237]). Abdelsalam discloses the conductive interlayer included VGCF ([0238]). Abdelsalam discloses the electrode active material layer included VGCF ([0239]). Therefore, because both the conductive interlayer and the electrode active material layer contained VGCF as conductive additives, Abdelsalam discloses that the first conductive additives comprise at least one component of the second conductive additives. 

Regarding claim 4, modified Abdelsalam discloses all of the limitations of claim 1 as set forth above. Modified Abdelsalam discloses wherein the plurality of active material particles comprise Si. 

Regarding claim 6, modified Abdelsalam discloses all of the limitations of claim 1 as set forth above. Modified Abdelsalam discloses the electrode active material layer includes a second polymer binder (binder of 203b, [0104], [0107]).
Abdelsalam further discloses that exemplary binders include polyimide, polyacrylic acid (PAA) and metal salts thereof, in particular alkali metal salts thereof, polyvinylalchol (PVA) and polyvinylidene fluoride (PVDF), sodium carboxymethylcellulose (Na-CMC), Styrene-Butadiene Rubber (SBR) and optionally, non-active conductive additives ([0212]). Abdelsalam further discloses co-polymers and mixtures of binders may also be used ([0212]). Therefore modified Abdelsalam discloses wherein the electrode active material layer comprises a plurality of binder components.

Regarding claim 14, modified Abdelsalam discloses all of the limitations of claim 1 as set forth above. Modified Abdelsalam discloses the conductive interlayer includes first conductive additives (non-active conductive material of 203a) and the electrode active material layer includes second conductive additives (non-active conductive material of 203b, [0104], [0107]).
Abdelsalam further discloses the conductivity of the conductive interlayer is higher than the conductivity of the electrode active material layer ([0129]). Abdelsalam further discloses the thickness of the electrode active material layer is thinner than the conductive interlayer ([0157]).
Abdelsalam teaches increasing conductivity of the conductive interlayer and decreasing the thickness of the electrode active material layer, therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would be taught to optimize the content of first conductive additives within the conductive interlayer in order to maximize conductivity while minimizing the thickness, and subsequently the second conductive additives as well as other components, of the electrode active material layer to arrive at a first weight fraction of the first conductive additives in the conductive interlayer that would be within the claimed range. This optimization is something that can be found through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Even further, even though Abdelsalam does not explicitly teach the claimed range, one of ordinary skill in the art, knowing that Abdelsalam taught the concept of greater conductivity and larger thickness within the conductive interlayer, would necessarily believe the greater thickness of the conductive interlayer in relation to the thickness of the electrode active material layer would mean a greater weight fraction of the first conductive additives were present than a second weight fraction of the second conductive additives in the electrode active material layer because the greater conductivity of the conductive interlayer would be believed to come from a larger presence of first conductive additives, and the presence of more first conductive additive particles would increase the thickness of the layer itself. 
A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 15, modified Abdelsalam discloses all of the limitations of claim 1 as set forth above. Modified Abdelsalam discloses a li-ion battery electrode (Abstract, [0002] [0143]) comprising a conductive interlayer (first composite anode layer, 203a in Fig. 2a for example, [0103]). 

"Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II). 
Therefore, since modified Abdelsalam discloses a structure that is substantially the same composition of the conductive interlayer of claim 1, one of ordinary skill in the art before the effective filing date of the claimed invention would necessarily believe that it would be present, upon separation of the current collector from the conductive interlayer, Raman spectroscopy mapping detecting at least about 2 times more conductive additives on an exposed surface of the separated current collector or an exposed surface of the separated conductive interlayer than a top surface of the electrode active material layer.

Regarding claim 16, modified Abdelsalam discloses all of the limitations of claim 1 as set forth above. Modified Abdelsalam discloses a li-ion battery electrode (Abstract, [0002] [0143]) comprising a conductive interlayer (first composite anode layer, 203a in Fig. 2a for example, [0103]).
Abdelsalam further discloses the thickness of the layers or sub-layers can be controlled by varying the concentration of the solids in the slurry that is used to form the layer ([0151]). 


Regarding claim 17, modified Abdelsalam discloses all of the limitations of claim 1 as set forth above. Modified Abdelsalam discloses a li-ion battery electrode (Abstract, [0002] [0143]) comprising a current collector (conductive anode current collector layer, 201 in Fig. 2a for example, [0103]) and a conductive interlayer arranged on the current collector (first composite anode layer, 203a in Fig. 2a for example, [0103]). 
Abdelsalam further discloses that in constructing a cell comprising the li-ion battery electrode, the conductive interlayer is formed on a 10 μm thick copper foil ([0231], [0237], [0238]). Therefore modified Abdelsalam discloses wherein the current collector is a metal foil with a thickness in the range from around 4 micron to around 15 micron.

Regarding claim 18, modified Abdelsalam discloses all of the limitations of claim 1 as set forth above. Modified Abdelsalam discloses a li-ion battery electrode (Abstract, [0002], [0143]).
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam et al (US 2015/0280221 A1) in view of Chen et al (Chen, Zheng. High-Areal-Capacity Silicon Electrodes with Low-Cost Silicon Particles Based on Spatial Control of Self-Healing Binder. 2015. Advanced Energy Materials) as applied to claim 1, and as evidenced by Terao (Terao, Ken. Poly(acrylic acid) (PAA). 2014. Springer-Verlag Berlin Heidelberg. Encyclopedia of Polymeric Nanomaterials).
Regarding claim 5, modified Abdelsalam discloses all of the limitations of claim 1 as set forth above. Modified Abdelsalam discloses the electrode active material layer includes a second polymer binder (binder of 203b, [0104], [0107]).
Abdelsalam further discloses that exemplary binders include polyimide, polyacrylic acid (PAA) and metal salts thereof, in particular alkali metal salts thereof, polyvinylalchol (PVA) and polyvinylidene fluoride (PVDF), sodium carboxymethylcellulose (Na-CMC), Styrene-Butadiene Rubber (SBR) and optionally, non-active conductive additives ([0212]). Abdelsalam further discloses that the binder of the electrode active material layer comprises a mixture or a copolymer of PVDF and PAA ([0064]). 
PAA is soluble in water, as evidenced by Terao (Page 1, Paragraph “Physical Properties”).
Therefore, because the binder of the electrode active material layer includes PAA, Abdelsalam discloses wherein the electrode active material layer comprises water-soluble or water-dispersible binders.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam et al (US 2015/0280221 A1) in view of Chen et al (Chen, Zheng. High-Areal-Capacity Silicon Electrodes with Low-Cost Silicon Particles Based on Spatial Control of Self-Healing Binder. 2015. Advanced Energy Materials) as applied to claim 5, and further in view of Magasinski et al (Magasinski, Alexandre. Toward Efficient Binders for Li-Ion Battery Si-Based Anodes: Polyacrylic Acid. 2010. Applied Materials and Interfaces).
Regarding claim 7, modified Abdelsalam discloses all of the limitations of claim 6 as set forth above. Modified Abdelsalam discloses wherein the electrode active material layer comprises water-soluble or water-dispersible binders, and further that the binder of the electrode active material layer comprises a mixture or a copolymer of PVDF and PAA ([0064]).
However, modified Abdelsalam does not disclose wherein at least one of the plurality of binder components comprises particles or fibers of an elastomeric material with a maximum elongation in the range from about 50 % to about 5,000 %.
Magasinski discloses the performance of a polymer binder in an anode depends on at least the binder’s mechanical properties (Page 3007, left column). Magasinksi further discloses that in terms of elongation, PVDF demonstrates an elongation at break above 50% (Page 3007, left column). 
While Magasinski does not disclose the ending range of the maximum elongation, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the copolymer of PVDF and PAA that modified Abdelsalam discloses as the binder of the electrode active material layer, has at least one of the plurality of binder components, PVDF, comprising particles or fibers of an elastomeric material with a maximum elongation in the range from about 50 % to about 5,000 %. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam et al (US 2015/0280221 A1) in view of Chen et al (Chen, Zheng. High-Areal-Capacity Silicon Electrodes with Low-Cost Silicon Particles Based on Spatial Control of Self-Healing Binder. 2015. Advanced Energy Materials) and further in view of Magasinski et al (Magasinski, Alexandre. Toward Efficient Binders for Li-Ion Battery Si-Based Anodes: Polyacrylic Acid. 2010. Applied Materials and Interfaces) as applied to claim 7, and further in view of Keiko et al (JP H11297313 A).
Regarding claim 9, modified Abdelsalam discloses all of the limitations of claim 7 as set forth above. Modified Abdelsalam discloses the binder of the electrode active material layer has at least one of the plurality of binder components, PVDF, comprising particles or fibers of an elastomeric material with a maximum elongation in the range from about 50 % to about 5,000 %.
However, modified Abdelsalam does not disclose wherein a smallest average dimension of the particles or fibers of the elastomeric material ranges from around 30 nm to around 600 nm.

Keiko further teaches that when this ratio is larger than ⅕, it becomes difficult for the polymer particles to come into contact with the electrode active material particles, and the internal resistance of the electrode increases ([0009]). Keiko further teaches that when the above ratio is less than 1/500, the amount of binder required becomes too large, and the polymer covers the surface of the active material, which hinders the function of the active material and reduces the electric capacity of the secondary battery ([0009]).
Keiko teaches decreasing internal resistance of an electrode and increasing the electrical capacity of a battery by optimizing the average particle size of binder particles in relation to active material particles, therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would be taught to optimize the size of the binder component within the electrode active material layer in order to maximize electrical capacity while minimizing the internal resistance of the electrode as a whole, to arrive at a smallest average dimension of the particles or fibers of the elastomeric material that would be within the claimed range. This optimization is something that can be found through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, 
Further, Abdelsalam does disclose the active material particles have a particle size greater than 0.5 nm and less than 100000 nm (100 microns, [0164]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been able to utilize Keiko’s teaching of the ratio of the average particle size of the polymer binder particles to the average particle size of the electrode active material particles in the range of 1/500 to 1/5 with Abdelsalam’s teaching of active material particles having a particle size greater than 0.5 nm and less than 100000 nm to find the following values of the average particle size of the binder: 
                
                    
                        
                            1
                        
                        
                            500
                        
                    
                    *
                    
                        
                            0.5
                             
                            n
                            m
                        
                    
                    =
                    0.001
                     
                    n
                    m
                
            
                
                    
                        
                            1
                        
                        
                            5
                        
                    
                    *
                    
                        
                            0.5
                             
                            n
                            m
                        
                    
                    =
                    0.1
                     
                    n
                    m
                
            
                
                    
                        
                            1
                        
                        
                            500
                        
                    
                    *
                    
                        
                            100000
                             
                            n
                            m
                        
                    
                    =
                    200
                     
                    n
                    m
                
            
                
                    
                        
                            1
                        
                        
                            5
                        
                    
                    *
                    
                        
                            100000
                             
                            n
                            m
                        
                    
                    =
                    20000
                     
                    n
                    m
                
            

Therefore, because the average particle size of the polymer binder particles of modified Abdelsalam may be between 0.001 nm and 20000 nm under the guidance of Keiko, a smallest average dimension of the particles or fibers of the elastomeric material ranging from around 30 nm to around 600 nm lies inside the range of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam et al (US 2015/0280221 A1) in view of Chen et al (Chen, Zheng. High-Areal-Capacity Silicon Electrodes with Low-Cost Silicon Particles Based on Spatial Control of Self-Healing Binder. 2015. Advanced Energy Materials), further in view of Magasinski et al (Magasinski, Alexandre. Toward Efficient Binders for Li-Ion Battery Si-Based Anodes: Polyacrylic Acid. 2010. Applied Materials and Interfaces) as applied to claim 7, and further in view of Wang et al (WO2017059117 A1 using US 2018/0261881 A1 as an equivalent for citation purposes).
Regarding claim 8, modified Abdelsalam discloses all of the limitations of claim 7 as set forth above. Modified Abdelsalam discloses the binder of the electrode active material layer has at least one of the plurality of binder components, PVDF, comprising particles or fibers of an elastomeric material with a maximum elongation in the range from about 50 % to about 5,000 %.
However, modified Abdelsalam does not disclose wherein the PVDF comprises around 60 wt. % to around 95 wt. % of all binder in the electrode active material layer.
Wang teaches a hybrid binder for use in a lithium ion battery ([0002]). Wang teaches the hybrid binder can be mixture of PVDF and PAA with a mass ratio of 2:1 ([0019], [0021]). Wang teaches a mixed binder of PVDF and PAA with mass ratio of 2:1 exhibited adhesion strength of 14.8 g/in, approximately 4 times that of the PAA based sample ([0039], Fig. 4). Further, Wang teaches in Fig. 4 that PVDF has a larger adhesion strength than PAA (Fig. 4). 
Wang teaches that a binder with PVDF exhibits greater adhesion strength, therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would be 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam et al (US 2015/0280221 A1) in view of Chen et al (Chen, Zheng. High-Areal-Capacity Silicon Electrodes with Low-Cost Silicon Particles Based on Spatial Control of Self-Healing Binder. 2015. Advanced Energy Materials), and further in view of Oh et al (US 2007/0202403 A1).
Regarding claim 10, modified Abdelsalam discloses all of the limitations of claim 1 as set forth above. Modified Abdelsalam discloses the electrode active material layer includes second conductive additives (minor active components of 203b, [0104], [0107]). 

Oh discloses a binder for an electrode mix of a secondary battery that comprises carbon nanotubes such as single-walled carbon nanotubes (SWNTs) or multi-walled carbon nanotubes (MWNTs, Abstract, [0019]). Oh discloses carbon nanotubes are known to exhibit superior electrical conductivity and mechanical properties ([0001]). Oh further discloses that carbon nanotubes have been added to an anode mix (a mixture of an active material, a conductive material, a binder and the like) and improved the conductivity. 
While Oh adds the SWNT or MWNT in a nanocomposite binder, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the conductive advantages of SWNT or MWNT and further modified Modified Abdelsalam to provide to the second conductive additives, of the electrode active material layer, single walled, double-walled and/or multi-walled carbon nanotubes with the expectation that the conductivity of the electrode active material layer would be improved. 

Regarding claim 11, modified Abdelsalam discloses all of the limitations of claim 10 as set forth above. Modified Abdelsalam discloses the electrode active material layer includes second conductive additives (minor active components of 203b, [0104], [0107]). Modified Abdelsalam further discloses the second conductive additives comprise single walled, double-walled and/or multi-walled carbon nanotubes. However, modified Abdelsalam does not disclose that a weight fraction of all carbon nanotubes of the second conductive additives ranges from around 0.1 wt. % to around 5 wt. % of the electrode active material layer.

Therefore, the weight fraction of all carbon nanotubes of the second conductive additives is a result-effective variable and is up to one of the ordinary skill to device based on how much monetary funds one has allocated for production costs. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 12, modified Abdelsalam discloses all of the limitations of claim 1 as set forth above. Modified Abdelsalam discloses the conductive interlayer includes first conductive additives (major active components of 203a).
However, modified Abdelsalam does not disclose wherein the first conductive additives comprise single walled, double-walled and/or multi-walled carbon nanotubes.
Oh discloses a binder for an electrode mix of a secondary battery that comprises carbon nanotubes such as single-walled carbon nanotubes (SWNTs) or multi-walled carbon nanotubes (MWNTs, Abstract, [0019]). Oh discloses carbon nanotubes are known to exhibit superior electrical conductivity and mechanical properties ([0001]). Oh further discloses that 
While Oh adds the SWNT or MWNT in a nanocomposite binder, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the conductive advantages of SWNT or MWNT and further modified Modified Abdelsalam to provide to the first conductive additives, of the conductive interlayer, single walled, double-walled and/or multi-walled carbon nanotubes with the expectation that the conductivity of the conductive interlayer would be improved.

Regarding claim 13, modified Abdelsalam discloses all of the limitations of claim 12 as set forth above. Modified Abdelsalam further discloses the first conductive additives comprise single walled, double-walled and/or multi-walled carbon nanotubes. However, modified Abdelsalam does not disclose that a weight fraction of all carbon nanotubes of the first conductive additives ranges from around 0.1 wt. % to around 5 wt. % of the conductive interlayer.
Oh further discloses the amount of carbon nanotubes contained in the nanocomposite binder is 0.01 % to 5% by weight ([0025]). Oh discloses that there is a significant difference in the magnitude of the carbon nanotubes accounting for production costs of the battery ([0025]). 
Therefore, the weight fraction of all carbon nanotubes of the first conductive additives is a result-effective variable and is up to one of the ordinary skill to device based on how much monetary funds one has allocated for production costs. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.G.B./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729